960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Dorothy D. LABBAY, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7021.
United States Court of Appeals, Federal Circuit.
Feb. 28, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
In his informal brief, the Secretary of the Department of Veterans Affairs moves to dismiss Dorothy D. Labbay's petition for review for lack of jurisdiction.


2
Labbay states that she sought service-connected death benefits from the Veterans Administration as the widow of a veteran.   Labbay requests review of an alleged determination by the Secretary that "her husband has no valid USAFFE (Philippine Commonwealth Army) Service and allegedly did not die of a service-connected disability."   The Secretary states that the Department of Veterans Affairs has no record of any claim filed by Labbay for benefits based upon the military service of her late husband.


3
Whether or not Labbay sought death benefits from the VA, this court does not have jurisdiction to review Labbay's petition.   Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. 7292, and may review certain actions of the Secretary.  38 U.S.C. 502.   With regard to the former, Labbay is not seeking review of a decision of the Court of Veterans Affairs.   With regard to the latter, judicial review is limited to the Secretary's actions concerning the promulgation and publication of agency rules and regulations.   Labbay is not challenging the promulgation or publication of agency rules and regulations.


4
Accordingly,

IT IS ORDERED THAT:

5
The Secretary's motion to dismiss is granted.